EXHIBIT A AGREEMENT REGARDING THE JOINT FILING OF SCHEDULE 13D The undersigned hereby agree as follows: (i) Each of them is individually eligible to use the Schedule 13D to which this Exhibit is attached, and such Schedule 13D is filed on behalf of each of them; and (ii) Each of them is responsible for the timely filing of such Schedule 13D and any amendments thereto, and for the completeness and accuracy of the information concerning such person contained therein; but none of them is responsible for the completeness or accuracy of the information concerning the other persons making the filing, unless such person knows or has reason to believe that such information is inaccurate. This agreement may be executed in several counterparts, all of which together shall constitute one and the same instrument. Date: March 1, 2013 WSP OCTG GROUP Ltd. /s/Jubao Xie Name: Jubao Xie Title: Director H.D.S. Investments LLC /s/Jubao Xie Name: Jubao Xie Title: Director Jubao Xie /s/Jubao Xie Name: Jubao Xie Longhua Piao /s/Longhua Piao Name: Longhua Piao Expert Master Holdings Limited /s/Longhua Piao Name: Longhua Piao Title: Director UMW Holdings Berhad /s/Longhua Piao Name: Longhua Piao Title: Director UMW China Venture (L) Ltd. /s/Longhua Piao Name: Longhua Piao Title: Director UMW Petropipe (L) Ltd. /s/Longhua Piao Name: Longhua Piao Title: Director
